DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
 
Allowable Subject Matter
Claim 1-4, 6-7, 9, 11-14, and 16-20 are allowed.
The following is a listing of the closest prior art:
Abbott (US 2003/0033344) teaches optimizing virtual machine code (Java Virtual Machine) and storing the code optimized using a just in time compilation (JIT) for later use.  Abbott also teaches storing only the modified code (omitting the storage of unoptimized code).  Abbott does not discuss containers, and therefore fails to discuss the ordering of an instruction to remove a container with respect to checkpointing so it cannot teach the combination of the independent claims as amended, taken as a whole: “receiving managed runtime code; creating a first container within a managed runtime environment; executing, by a virtual machine during a first lifetime of the virtual machine, the managed runtime code in the first container within the managed runtime environment; receiving a first report 
Wang (US 2019/0087211) teaches virtual machines (JVMs) using containiners.  Wang teaches JIT which implies optimized code (JIT optimizes code), but does not teach the storage/omission of storage of the optimized code.  Therefore Wang cannot teach the combination of the independent claims as amended, taken as a whole: “receiving managed runtime code; creating a first container within a managed runtime environment; executing, by a virtual machine during a first lifetime of the virtual machine, the managed runtime code in the first container within the managed runtime environment; receiving a first report from the virtual machine, wherein the first report indicates whether the virtual machine performed at least one optimization of the managed runtime code by just in time compilation to create optimized managed runtime code during the first lifetime of the virtual machine; 
Abramson (US 2016/0216130) teaches uploading and downloading program instructions over a network as recited in claims 17 and 18 but is generally silent to JIT (optimization) and to virtual machines (JVM or otherwise) so the reference cannot teach the combination of the independent claims as amended, taken as a whole: “receiving managed runtime code; creating a first container within a managed runtime environment; executing, by a virtual machine during a first lifetime of the virtual machine, the managed runtime code in the first container within the managed runtime environment; receiving a first report from the virtual machine, wherein the first report indicates whether the virtual machine performed at least one optimization of the managed runtime code by just in time compilation to create optimized managed runtime code during the first lifetime of the virtual machine; checkpointing, after the executing of the managed runtime code in the first container and after the first container has been instructed to be removed, the first container into a first memory image to create a 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139